DETAILED ACTION
This action is responsive to the following communications: the Application filed October 11, 2019, and the information disclosure statement (IDS) filed October 11, 2019 have been entered. 
Claims 1-19 are pending. Claims 1, 7, 10 and 13 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KOREA, REPUBLIC OF 10-2019-0027990, filed on 03/12/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 9,236,111).
Regarding independent claim 1, Cho discloses a semiconductor apparatus comprising: 
a peripheral circuit region (FIG. 1: 100 and 200); and 
a memory region (B0-B7) comprising a plurality of unit memory blocks coupled to the peripheral circuit region through data lines (WGIO) and control signal lines (BWEN_BK0 to BWEN_BK7) (see FIG. 1), 
wherein a value of a difference between times required for transferring data from the peripheral circuit region to the plurality of unit memory blocks and a value of a difference between times required for transferring control signals related to data input/output from the peripheral circuit region to the plurality of unit memory blocks are substantially the same value based on a path configuration of the control signal lines (see FIG. 1 and accompanying disclosure, e.g., col. 4, line 35 through col. 5, line 37).
Regarding claim 2, which depends from claim 1, Cho discloses the control signal lines comprise: 

second control signal lines diverging from the first control signal lines of the farthest unit memory block side, and extended toward a closest unit memory block (e.g., BANK 0) which is the closest to the peripheral circuit region (see FIG. 1 and accompanying disclosure, e.g., col. 4, line 35 through col. 5, line 37).
Regarding claim 6, which depends from claim 1, Cho discloses the control signals comprise a command strobe signal and an address signal (see FIG. 1 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Cho (US 9,236,111).
Regarding claim 5, Cho teaches the limitations of claim 1.
Cho further teaches the peripheral circuit region comprises data pads for data input/output with the outside of the semiconductor apparatus and command/address pads for receiving a command and address from the outside of the semiconductor apparatus (see FIG. 1 and accompanying disclosure).
Cho does not explicitly disclose data and command “pads”.
However, receiving and transmitting data through “pads” from/to external semiconductor device is a well-known technology for the type of memory devices for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize data and command pads in a semiconductor devices because these conventional technology are well established in the art of the memory devices

Claims 3-4 and 7-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cho (US 9,236,111) in view of Noda (US 2017/0060789).
Regarding claims 3-4, Cho teaches the limitations of claim 2.
Cho does not explicitly disclose one or more switching circuits configured to couple the first control signal lines to one or more of the plurality of unit memory blocks during a write operation of the semiconductor apparatus, wherein the plurality of switching circuits couple the second control signal lines to the plurality of unit memory blocks, respectively, during a read operation of the semiconductor apparatus.
Noda teaches the discrepancy in e.g., paragraph [0039]: … control signals such as … for each switching buffer circuit are provided by the switching control circuit according to the selections and activation timings … command signal indicative of operations such as read/write …
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Noda to the teaching of Cho such that a semiconductor apparatus, as taught by Cho, utilizes switching circuits, as taught by Noda, for the purpose of adjusting data transfer timings by switching a direction of data transfer (see Noda, para. 0039), thereby achieving synchronous memory block operations.
Regarding independent claims 7, 10 and 13, Cho teaches a semiconductor apparatus comprising: 
a peripheral circuit region (FIG. 1: 100 and 200); 
a memory region (B0-B7) comprising a plurality of unit memory blocks; 
data lines (WGIO) configured to transfer data inputted from the outside through the peripheral circuit region to the plurality of unit memory blocks; 
first control signal lines (BWEN_BK3) extended from the peripheral circuit region to a farthest unit memory block from the plurality of unit memory blocks which is the farthest from the peripheral circuit region, and configured to transfer control signals related to data input/output to the plurality of unit memory blocks; 
second control signal lines (BWEN_BK0) diverging from the first control signal lines of the farthest unit memory block side and extended toward a closest unit memory block from the plurality of unit memory blocks which is the closest to the peripheral circuit region, and configured to transfer the control signals (see FIG. 1 and accompanying disclosure, e.g., col. 4, line 35 through col. 5, line 37).
Cho does not explicitly disclose one or more switching circuits configured to couple the first control signal lines to one or more of the plurality of unit memory blocks during a write operation of the semiconductor apparatus.
Noda teaches the discrepancy in e.g., paragraph [0039]: … control signals such as … for each switching buffer circuit are provided by the switching control circuit according to the selections and activation timings … command signal indicative of operations such as read/write …

Regarding claims 8, 11 and 14, Cho and Noda, as combined, teach the limitations of claims 7, 10 and 13, respectively.
Cho further teaches the peripheral circuit region comprises data pads for data input/output with the outside of the semiconductor apparatus and command/address pads for receiving a command and address from the outside of the semiconductor apparatus (see FIG. 1 and accompanying disclosure).
Cho does not explicitly disclose data and command “pads”.
However, receiving and transmitting data through “pads” from/to external semiconductor device is a well-known technology for the type of memory devices for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize data and command pads in a semiconductor devices because these conventional technology are well established in the art of the memory devices
 Regarding claims 9, 12 and 15, Cho and Noda, as combined, teach the limitations of claims 7, 10 and 13, respectively.
Cho further teaches the control signals comprise a command strobe signal and an address signal (see e.g., FIG. 1 and accompanying disclosure).
Regarding claim 16, Cho and Noda, as combined, teach the limitations of claim 13.
Noda further teaches the one or more switching circuits couple the first control signal lines to one or more of the plurality of unit memory blocks during a write operation of the semiconductor apparatus, and couple the second control signal lines to one or more of the plurality of unit memory blocks during a read operation of the semiconductor apparatus (see e.g., para. 0039: … control signals such as … for each switching buffer circuit are provided by the switching control circuit according to the selections and activation timings … command signal indicative of operations such as read/write …).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Noda for the same purpose of adjusting data transfer timings by switching a direction of data transfer (see Noda, para. 0039), thereby achieving synchronous memory block operations.
Regarding claim 17, Cho and Noda, as combined, teach the limitations of claim 13.
Noda further teaches the plurality of unit memory blocks generate sorting control signals (FIG. 1: bck_enable, i.e., bank selection signal) for defining output timings of output data according to a read operation (see FIG. 1 and accompanying disclosure).

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SUNG IL CHO/Primary Examiner, Art Unit 2825